       Case 4:19-cv-00226 Document 296 Filed on 09/29/20 in TXSD Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION
 DWIGHT RUSSELL, ET AL.
     On behalf of themselves and all
     Others similarly situated,

            Plaintiffs,

 v.                                                          C.A. No. 4:19-CV-00226

 HARRIS COUNTY, TEXAS, ET AL.,
     Defendants.



      DEFENDANTS’ REPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
                  LEAVE TO FILE A SURREPLY (Dkt. No. 295)

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE LEE H. ROSENTHAL—

           Plaintiffs seek leave from this Court to file a surreply to the District Judges’ Reply in

Support of their Motion to Dismiss (“Reply”). Dkt. No. 295. A surreply is not appropriate in this

case because (1) the District Judges’ Reply [Dkt. No. 292] does not raise new arguments by asking

for dismissal because Plaintiffs lack Article III standing, Ex Parte Young does not apply and

Plaintiffs’ claims are only cognizable through writ of habeas corpus; and (2) Plaintiffs fail to attach

their proposed surreply to their motion for leave as this Court requires. The District Judges

therefore oppose Plaintiffs’ Motion and ask this Court to deny the relief sought.

                                              Argument

      I.      Plaintiffs Fail to Identify Any New Argument Raised in the District Judges’ Reply
              that Should Permit Them the Extraordinary Relief of Leave to File a Surreply.

           Neither the Federal Rules nor this Court’s local rules provide parties the right to file

surreplies to dispositive motions. In fact, “[s]urreplies, and any other filing that serves the purpose



                                               Page 1 of 6
     Case 4:19-cv-00226 Document 296 Filed on 09/29/20 in TXSD Page 2 of 6




or has the effect of a surreply, are highly disfavored, as they usually are a strategic effort by the

nonmovant to have the last word on a matter.” In re Enron Corp. Sec., 465 F. Supp. 2d 687, 691 n.

4 (S.D. Tex. 2006) (quoting Lacher v. West, 147 F.Supp.2d 538, 539 (N.D. Tex. 2001)). Courts

have “found that surreplies usually are not that helpful in resolving pending matters and only

permit[...] pleadings beyond Local Rule 7.1 in exceptional or extraordinary circumstances.” Id.

(emphasis added).

       To the extent this Court grants leave to file a surreply, it is usually “limited to addressing

only new arguments raised for the first time by the opposing party in their reply briefing and not

included in the original motion.” Branch v. CEMEX, Inc., No. H-11-1953, 2012 WL 2357280, at *9

(S.D. Tex. June 20, 2012) (same), aff'd, 517 Fed.Appx. 276 (5th Cir. 2013) (quoting Marbury Law

Grp., PLLC v. Carl, 729 F.Supp.2d 78, 83 (D.D.C. 2010), aff'd, 517 Fed.Appx. 276 (5th Cir. 2013).

Thus, “[i]t is not an abuse of discretion for a court to deny a party leave to file a surreply when that

party seeks only to respond to arguments—even new ones—relating to an issue the party already

addressed in its response.” Austin v. Kroger Tex. L.P., 3:11-CV-1169-B, 2016 WL 1322248, at *2

(N.D. Tex. Apr. 5, 2016); Warrior Energy Servs. Corp. v. ATP Titan M/V, 551 F. App'x 749, 751 n.2

(5th Cir. 2014) (per curiam); Williams v. Aviall Services Inc., 76 Fed. Appx. 534, 535 (5th Cir. 2003).

       Plaintiffs’ motion for leave complains that the District Judges’ Reply brief contains “wrong

and misleading factual assertions, mischaracterizations of Plaintiffs’ allegations, and analysis of

cases they did not cite in their opening briefs, and which Plaintiffs therefore have not had an

opportunity to respond to.” Dkt. No. 295 at 1. None of their allegations suggest that the District

Judges made a new argument, let alone identify what that new argument was. See id. To the extent

the District Judges addressed the case law contained in Plaintiffs’ Response as a part of their




                                               Page 2 of 6
     Case 4:19-cv-00226 Document 296 Filed on 09/29/20 in TXSD Page 3 of 6




rebuttal, such does not warrant a finding of a “new argument” that necessitates a disfavored

surreply. See, e.g., Warrior Energy Services Corp. v. ATP Titan M/V, 551 Fed. Appx. 749, 751 (5th

Cir. 2014) (affirming denial of surreply, despite finding the defendants’ reply analyzed a new case,

because the plaintiff had previously addressed the case in its response).

       Recently, the Western District was confronted with similar circumstances in which

plaintiffs moved for leave to file a surreply to a defendants’ dispositive motion. Silo Rest. Inc. v.

Allied Prop. & Cas. Ins. Co., 420 F. Supp. 3d 562, 570 (W.D. Tex. 2019). The plaintiffs’ motion for

leave argued “there [were] several new arguments made of which is necessary for [p]laintiffs to

succinctly address with supporting case law.” Id. But, as the court noted, “[n]either the motion

nor the proposed surreply identif[ied] with any specificity the new arguments purportedly made in

the reply brief.” Id. (emphasis added). Instead, it was clear to the Court that the plaintiffs had

“simply made conclusory statements about new arguments without identifying any new issue,

theory, or argument first raised in the reply brief.” Id. at 571. Thus, the Court denied the plaintiffs’

motion for leave stating that “[t]hey ha[d] not shown exceptional or extraordinary circumstances

that warrant[ed] a surreply.” Id.

       The reasoning set forth in Silo Rest. Inc. is reasonable and readily applicable to Plaintiffs’

conclusory claim that sureply is necessary. As in Silo, Plaintiffs have chosen to only generally allege

that the District Judges have mischaracterized their claims and analyzed the case law used in

Plaintiffs’ Response brief. See Dkt. No. 295. Given this, Plaintiffs fail to identify any specific basis

why a surreply should be granted. There can be no exceptional or extraordinary circumstance that

warrants a surreply when Plaintiffs’ motion for leave is devoid of any allegation that new arguments

have been raised by the District Judges.




                                               Page 3 of 6
     Case 4:19-cv-00226 Document 296 Filed on 09/29/20 in TXSD Page 4 of 6




       There is only one fact that dstinguishes Silo from present case, but this difference also

supports denying Plaintiffs’ motion. Although the Silo plaintiff filed a proposed, albeit insufficient,

surreply with their motion for leave, Plaintiffs in this case have declined to do so. Their brief

motion, containing only one sentence that purports to meet their burden of demonstrating they are

entitled to the “extraordinary” remedy of a surreply, cannot, on its own, suffice for this Court.

After all, this Court has previously required a party’s motion for leave to file a surreply to include

a “proposed surreply,” which is then reviewed to ensure it identified “new arguments or

evidence” rather than “merely restat[ing] arguments in the movant’s response.” ENGlobal U.S.

Inc. v. Native Am. Services Corp., CV H-16-02746, 2017 WL 3840262, at *2 (S.D. Tex. Sept. 1,

2017) (allowing surreply where the plaintiff’s proposed surreply identified three, specific new

arguments raised in the defendant’s reply brief). The District Judges only ask this Court to do what

it has previously and hold Plaintiffs to its standard of filing a proposed surreply that identifies the

new arguments that were raised by the District Judges. See id. Because Plaintiffs have not met

either requirement, their motion for leave should be denied.

                                             Conclusion

       The District Judges respectfully request that this Court deny Plaintiffs’ motion for leave to

file a surreply to the District Judges’ Reply in Support of their Motion to Dismiss.

       Dated: September 29, 2020.

                                                   Respectfully submitted.

                                                   KEN PAXTON
                                                   Attorney General of Texas

                                                   JEFFREY C. MATEER
                                                   First Assistant Attorney General




                                              Page 4 of 6
     Case 4:19-cv-00226 Document 296 Filed on 09/29/20 in TXSD Page 5 of 6




                                                  RYAN L. BANGERT
                                                  Deputy First Assistant Attorney General

                                                  DARREN L. MCCARTY
                                                  Deputy Attorney General for Civil Litigation

                                                  SHANNA E. MOLINARE
                                                  Chief, Law Enforcement Defense Division

                                                  /s/ Courtney Corbello
                                                  COURTNEY CORBELLO
                                                  Assistant Attorney General
                                                  Texas State Bar No. 24097533
                                                  Southern Distr. No. 3089117
                                                  Courtney.Corbello@oag.texas.gov
                                                  Attorney-in-Charge

                                                  /s/ Landon Wade
                                                  LANDON WADE
                                                  Assistant Attorney General
                                                  Texas State Bar No. 24098560
                                                  Southern Distr. No. 3503435
                                                  Landon.Wade@oag.texas.gov

                                                  /s/ Jonathan M. Pena
                                                  JONATHAN PENA
                                                  Assistant Attorney General
                                                  Texas State Bar No. 24110207
                                                  Southern Distr. No. 3350256
                                                  Jonathan.Pena@oag.texas.gov

                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  Law Enforcement Defense Division
                                                  P.O. Box 12548, Capitol Station
                                                  Austin, Texas 78711
                                                  (512) 463-2080 / (512) 370-9410 (Fax)

                                                  ATTORNEYS FOR THE DISTRICT JUDGES


                                 NOTICE OF ELECTRONIC FILING

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, certify that I have
electronically submitted for filing, a true and correct copy of the above and foregoing in accordance



                                             Page 5 of 6
     Case 4:19-cv-00226 Document 296 Filed on 09/29/20 in TXSD Page 6 of 6




with the Electronic Case Files system of the United States District Court for the Southern District
of Texas, on September 29, 2020.
                                                 /s/ Courtney Corbello
                                                 COURTNEY CORBELLO
                                                 Assistant Attorney General


                                   CERTIFICATE OF SERVICE

        I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that a
true and correct copy of the above and foregoing has been served directly to all counsel on record
by the Electronic Case Files System of the Southern District of Texas on September 29, 2020.

                                                 /s/ Courtney Corbello
                                                 COURTNEY CORBELLO
                                                 Assistant Attorney General




                                            Page 6 of 6
